DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,233,763. 
Although the claims at issue are not identical, they are not patentably distinct from each other because taking claim 1 of US 11,233,763 and claim 1 of the present application as exemplary, the claims may be compared as follows:


Claim 1 of US 11,233,763
2. A method comprising:




analyzing, using an ephemeral analysis model, one or more elements of a first ephemeral message to determine an availability recommendation value for the first ephemeral message, the availability recommendation value being associated with an expected viewing time of the first ephemeral message;









receiving user feedback relating the availability recommendation value to the one or more elements of the first ephemeral message, the user feedback corresponding to user input to capture at least a portion of the first ephemeral message; and

updating the ephemeral analysis model based on the user feedback.
1. A method comprising: 

accessing, by a first device, a first ephemeral message; 

analyzing, using an ephemeral analysis model, one or more elements of the first ephemeral message to determine an availability recommendation value for the first ephemeral message, the availability recommendation value being associated with an expected viewing time of the first ephemeral message; 

setting a trigger for automatic deletion of the first ephemeral message based on the availability recommendation value; 

sending, to a second device, the first ephemeral message with the trigger for automatic deletion; 

receiving, from the second device, user feedback relating the availability recommendation value to the one or more elements of the first ephemeral message, the user feedback corresponding to user input to capture at least a portion of the first ephemeral message; and 

updating the ephemeral analysis model based on the user feedback.



As can be seen in the above comparison, claim 1 of US 11,233,763 anticipates claim 2 of the present application. Because the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. Accordingly, claim 2 is rejected under nonstatutory double patenting. See MPEP § 804 (II)(B)(1). Independent claims 15 and 20 recite comparable subject matter to claim 2 and accordingly the same analysis is applicable. Dependent claims 3, 16, and 21 are likewise anticipated by claim 2 and are accordingly rejected. Dependent claims 4-14 and 17-19 of the present application are anticipated by claims 2-12 of US 11,233,763 and are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454